months prior to Sarb making the request. With respect to the second
                client, Sarb appeared at a hearing on behalf of the client in December
                2011, even though he was suspended from the practice of law. In both
                matters, Sarb failed to respond to numerous attempts by the clients to
                ascertain the status of their cases, failed to personally inform them that he
                was terminating his representation, and failed to propel their pending
                matters forward in a diligent manner.
                            Sarb failed to respond to the State Bar's complaints alleging
                the foregoing.   See SCR 105(2) (if an attorney fails to respond to a State
                Bar complaint, the charges shall be deemed admitted). The matters were
                consolidated and proceeded to a hearing. Although he was personally
                served with notice of the hearing, Sarb did not appear or otherwise
                participate in the proceeding.
                            The panel found that Sarb violated RPC 1.3 (diligence), RPC
                1.4 (communication), RPC 1.5 (fees), RPC 1.16 (declining or terminating
                representation), RPC 5.5 (unauthorized practice of law), RPC 8.1(b) (bar
                admission and disciplinary matters), and RPC 8.4(c) and (d) (misconduct).
                While the panel found Sarb's lack of a prior disciplinary record a
                mitigating factor, it also found the following aggravating factors: a pattern
                of misconduct, multiple offenses, refusal to acknowledge the wrongful
                nature of his conduct, substantial experience in the practice of law, and
                indifference to making restitution. SCR 102.5. Based on these findings,
                the panel recommended that Sarb be disbarred from the practice of law in
                Nevada.
                            A disciplinary panel's recommendation of disbarment is
                subject to automatic review by this court. SCR 105(3)(b). Although
                persuasive, the panel's findings and recommendations are not binding on

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                this court. In re Discipline of Schaefer, 117 Nev. 496, 515, 25 P.3d 191,
                204 (2001). This court must review the record de novo and exercise its
                independent judgment with respect to what type of discipline, if any, is
                warranted. Id. The panel's findings of misconduct must be supported by
                clear and convincing evidence. Id.
                              As Sarb failed to answer or otherwise respond to the State
                Bar's complaints, the charges are deemed admitted, SCR 105(2), and we
                conclude that clear and convincing evidence supports the panel's findings.
                Additionally, the State Bar's recommended discipline is appropriate in
                light of the nature of Sarb's misconduct and apparent abandonment of his
                law practice.
                              Accordingly, we disbar Sarb from the practice of law in
                Nevada. Such disbarment is irrevocable. SCR 102(1). Sarb shall pay the
                costs of the disciplinary proceedings within 30 days of receipt of the
                Nevada State Bar's bill of costs. See SCR 120.
                              It is so ORDERED.




                                         Gibbons



                Pickering                                 Hardesty


                  QAA                                                                J.
                Parraguirre                               Douglas



                Cherry                                    Saitta

SUPREME COURT
        OF
     NEVADA
                                                     3
(01 1947A
                cc:   Phillip J. Pattee, Assistant Bar Counsel
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      John H. Sarb
                      Jeffrey Albregts, Chair, Southern Nevada Disciplinary Board
                      Perry Thompson, U.S. Supreme Court Admissions Office




SUPREME COURT
     OF
   NEVADA
                                                   4
(0) 194Th e